PER CURIAM.
After a hearing, the trial court committed T.L.T. to the Harris County Psychiatric Cen*950ter for 90 days.1 T.L.T. appeals.2 We reverse and remand.
In her first point of error, T.L.T. contends that the trial court failed to specify which of three criteria set forth in Section 574.034(a)(2) formed the basis for its decision. The trial court utilized a fill-in-the-blank form for its judgment. The form listed the three criteria in the disjunctive and provided a space for the court to mark the appropriate finding. The trial court marked all three spaces. T.L.T. argues that, because the trial court marked all three criteria which were submitted disjunctively and not con-junctively, there are no specific findings. We agree.
Section 574.034(b) states that the “judge or jury must specify which criterion listed in Subsection (a)(2) forms the basis for the decision.” We agree with the Texarkana and San Antonio Courts of Appeals that multiple marks on a fill-in-the-blank form which lists the grounds for commitment in the disjunctive does not constitute specific findings for the basis of the decision to commit. In re J.J., 900 S.W.2d 353 (Tex.App.—Texarkana 1995, no writ); In re J.S.C., 812 S.W.2d 92 (Tex.App. — San Antonio 1991, no writ). The first point of error is sustained.
In her second point of error, T.L.T. challenges the sufficiency of the evidence and seeks a remand. We interpret her point to be a challenge to the factual sufficiency of the evidence. In light of our holding on the first point, we do not reach the second point of error.
The judgment of the trial court is reversed, and the cause is remanded.

. See TEX.HEALTH & SAFETY CODE ANN. § 574.001 et seq. (Vernon 1992 & Supp.1995).


. This appeal was transferred from the 14th Court of Appeals to this court pursuant to TEX. GOV’T CODE ANN. § 73.001 (Vernon 1988).